Citation Nr: 0119593	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-08 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) for the benefit of the veteran's children in the 
appellant's custody, based on service connection for the 
cause of the veteran's death.

2.  Entitlement to DIC for the benefit of the veteran's 
children in the appellant's custody, pursuant to 38 U.S.C. 
§ 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.  He died on July [redacted], 1997.  The appellant filed this 
claim as the custodian of the veteran's then-minor children.

This appeal is from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to DIC on 
either of the bases stated in the issues, supra.  The 
appellant's claim was on behalf of the veteran's minor (in 
1997) children in her custody.  The appellant's 
representative raised a claim for enhanced DIC under certain 
circumstances for a surviving spouse of a veteran.  See 
38 U.S.C.A. § 1311 (West Supp. 2001).  The claim pursuant to 
section 1311 is referred to the RO for appropriate action, 
including determination of the claimant's relationship with 
the veteran under VA law and regulation.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) to correct administrative error 
that delayed its review.  38 C.F.R. § 20.900(c) (2000).

The Board defers review of the claim for service connection 
for the cause of the veteran's death pending return of the 
matter from the remand appended to this decision.


FINDINGS OF FACT

1.  The veteran died July [redacted], 1997.

2.  At the time of death, the veteran's service-connected 
schizophrenia was rated 100 percent disabling from January 7, 
1989.

3.  In February 1986, the Board of Veteran's Appeals denied 
the veteran's claims for an increase in compensation for 
schizophrenia above the 50 percent rating and for a total 
rating based on individual unemployability (TDIU).

4.  In February 1988, the RO denied entitlement to TDIU, and 
the veteran did not appeal.

5.  In July 1989, the Board of Veterans' Appeals denied the 
veteran's appeal from a rating decision that reduced the rate 
of compensation for schizophrenia from 50 percent to 30 
percent effective February 1, 1987.

6.  In July 1992, the Board of Veterans' Appeals granted an 
increase in the rating for schizophrenia to 100 percent.

7.  In November 1992, the RO assigned January 7, 1989, as the 
effective date of the 100 percent rating.

7.  In January 1995, the Deputy Vice Chairman of the Board 
denied the veteran's motion for reconsideration of the 
Board's February 1986 and July 1989 decisions.


CONCLUSIONS OF LAW

1.  The Board of Veterans' Appeals decisions of February 1986 
and July 1989 and the rating decision of February 1988 
finding the veteran less than 100 percent disabled on a 
schedular basis and not individually unemployable are final.  
38 U.S.C.A. §§ 7103(a), 7104(a), 7105(c) (West 1991 & Supp. 
2001).

2.  The appellant's claim of entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318(b)(1) 
is without legal merit.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

In an informal hearing presentation of June 2001, the 
veteran's representative argued that this case must be 
remanded to the RO pursuant to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[hereinafter VCAA of 2000 or Act] and to consider other 
theories of entitlement to DIC under sections 1318.  The 
representative also asserted that complete adjudication of 
the claim must include consideration of the appellant's 
entitlement to enhanced DIC under section 1311.  See 
38 U.S.C.A. § 1311 (West Supp. 2001).  The representative 
also averred, in essence, that a 1976 statement by the 
veteran was a claim for increased in the then-10 percent 
rating for schizophrenia and for TDIU that the RO never 
adjudicated.  He noted that a subsequent rating decision 
granted a 30 percent rating in response to an August 1978 
statement.  He argued that a 1976 claim is still pending, and 
that adjudication of the pending claim will result in a 100 
percent schedular rating or TDIU that will be awarded 
continuously from 1976 to January 7, 1989, thus effecting the 
criteria for DIC under 38 U.S.C.A. § 1318.  He asserted that 
no procedural error is graver than the failure to adjudicate 
a claim.  He asserted that if the veteran were entitled to a 
total rating based on the purported 1976 claim, the total 
rating would remove the binding effect of subsequent rating 
until the 1989 effective date of the total rating awarded by 
the Board.  He argued that there would not have been any 
rating reduction because of the special standards for 
reducing a total rating set forth in 38 C.F.R. § 3.343(a).

The veteran's death certificate reveals he died July [redacted], 1997, 
of multiple gunshot wounds.  An undated police report reveals 
that he was in a private place of business when one or more 
masked, armed men entered in pursuit of another man, shooting 
pistols at the subject of their pursuit.  The veteran 
sustained three gunshot wounds, whereof he died.

At the time of his death, the veteran was service connected 
for schizophrenia, rated 100 percent disabling from January 
7, 1989, and for hearing loss in the right ear, rated 10 
percent disabling.

Historically, regarding the veteran's psychiatric ratings, VA 
granted service connection in January 1974 for a 
psychophysiologic gastrointestinal reaction, rated 10 percent 
disabling.  In February1976, the RO received a letter from 
the veteran reporting that he was in Chicago and needed VA's 
help because he was "too nervous," could not live with his 
family, spent his nights awake, received VA compensation at 
the 20 percent rate, and could not find work because of his 
nerves and his ear.  He requested immediate VA 
hospitalization upon his return to Puerto Rico.  In September 
1977, the RO confirmed the 10 percent ratings for nerves and 
for hearing loss, notifying the veteran of the rating in a 
letter dated September 30, 1977.

On August 31, 1978, the RO received a statement in support of 
claim from the veteran.  An April 1979 rating decision 
awarded a 30 percent rating for schizophrenia as a changed 
diagnosis, effective November 1, 1978.  A June 1980 rating 
decision awarded a period of temporary total rating for 
hospitalization from November 22, 1979, and established a 30 
percent rating effective February 1, 1980.  In a November 
1981 rating decision, the RO increased the rating for 
schizophrenia to 50 percent effective February 1, 1980.  The 
RO notified the veteran of the increased rating by letter 
dated January 12, 1982.

In May 1982, the RO received the veteran's statement seeking 
TDIU due to his psychiatric condition.  A January 1983 rating 
decision denied TDIU, and the veteran appealed that denial 
and a later denial of entitlement to a higher rating for 
service-connected disabilities.  In February 1986, the Board 
denied a disability rating for schizophrenia greater than 50 
percent, a rating greater than 10 percent for right-sided 
hearing loss, and entitlement to TDIU based on the two 
service-connected disabilities.

In January 1986, the veteran filed a claim for temporary 
total rating for hospitalization for schizophrenia.  In 
October 1986, in addition to denying temporary total rating 
for psychiatric hospitalization in August and September 1985, 
the RO denied and increased rating and found the psychiatric 
condition improved, reducing the rating from 50 percent to 30 
percent effective February 1, 1987.  The veteran appealed.

In the January 1988 substantive appeal, he asserted he could 
not work, which the RO apparently construed as a claim for 
TDIU.  A February 1988 rating decision denied TDIU.  The 
veteran did not appeal that decision.

In a July 7, 1989, decision, the Board denied a schedular 
rating for schizophrenia greater than 30 percent.  On July 
19, 1989, the RO received the veteran's statement seeking 
increased rating.  In December 1989, the RO granted a 
temporary total rating effective in April 1989 based on 
psychiatric hospitalization and granted a 70 percent 
schedular rating for schizophrenia effective June 1, 1989.  

In February 1990, the veteran filed a formal application for 
TDIU, which the RO disallowed in an April 1990 rating 
decision.  The veteran appealed both the December 1989 and 
the April 1990 decisions.

In July 1992, the Board granted a schedular 100 percent 
rating for schizophrenia and found the TDIU claim moot.  The 
RO implemented the Board's decision in an August 1992 rating, 
granting a 100 percent rating for schizophrenia effective 
February 16, 1990.  A November 1992 rating decision found the 
February 1990 effective date was a clear and unmistakable 
error and assigned January 7, 1989, as the effective date.  
The RO derived this date from a VA regulation providing that 
a date of VA hospitalization can be the date of an informal 
claim for an increased rating of a service-connected 
disability.  See 38 C.F.R. § 3.157 (2000).  The veteran began 
a period of VA psychiatric hospitalization January 7, 1989.

In August 1994, the veteran filed a motion at the Board 
seeking reconsideration of the February 1986 and July 1989 
Board decisions, asserting clear and unmistakable error in 
the denials of increased ratings and of TDIU.  The Deputy 
Vice Chairman ruled against the motion in January 1995.

In September 1997, the RO denied the claim for DIC based on 
service connection for the cause of the veteran's death or 
based on the veteran's continuous receipt or entitlement to 
receive a total disability rating for 10 years immediately 
prior to his death.  See 38 U.S.C.A. §§ 1310 and 1318 (West 
1991 & Supp. 2001).


II.  Analysis

The appellant's representative asserted that the RO must 
consider the appellant's entitlement to enhanced DIC under 
38 U.S.C.A. § 1311.  The Board will not remand that claim for 
adjudication as an alternative theory of entitlement to the 
same benefit sought in the claim pursuant to section 1318.  
See INTRODUCTION, supra.  The Board construes the claim under 
section 1318, as did the RO, as a claim on behalf of the 
veteran's minor children in the custody of the appellant.  
Section 1318 authorizes DIC for survivors of a veteran, 
including children.  A claim based on section 1311 seeks DIC 
specifically for a surviving spouse as the beneficiary.  See 
38 U.S.C.A. § 1311 (West Supp. 2001).  Consequently, section 
1311 does not provide an alternative theory of entitlement to 
the benefit sought in the instant appeal.

Entitlement to DIC under 38 U.S.C.A. § 1318 presumes that the 
death of the veteran on whom the claim is based is not 
service-connected.  Although that is the case at the time of 
this writing, that question is pending.  See REMAND, infra.  
The Board implies nothing regarding the final disposition of 
the matter of service connection for the cause of the 
veteran's death.  Should the appellant ultimately prevail in 
that matter, this decision on the claim for DIC under 
38 U.S.C.A. § 1318 will become moot.

The November 9, 2000, enactment of the VCAA of 2000 
prescribed VA's duties to notify claimants for VA benefits of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to assist 
in the development of evidence.  No forms are outstanding in 
the instant case.  The Act pertains to the development of 
factual evidence.  The Board's decision on the appellant's 
claim for DIC under section 1318 is based entirely on the 
law.  Consequently, the Board will not remand the 1318 claim 
pursuant to the VCAA of 2000.  For reasons explained below, 
as a matter of law there is no currently justiciable question 
of the level of the veteran's disability prior to January 7, 
1989, hence there can be no development of evidence on that 
point.  

The veteran was actually continuously rated totally disabled 
for approximately eight years and six months prior to his 
death.  The appellant's representative argued that the RO 
failed to consider whether the veteran was "hypothetically 
entitled to receive" a total disability rating for 10 years 
prior to his death, citing Wingo v. West, 11 Vet. App. 307 
(1998).  The representative argued that the RO must consider 
the "hypothetically entitled" theory notwithstanding 
amendment of 38 C.F.R. § 3.22 effective January 21, 2000, to 
preclude such determinations, see 65 Fed. Reg. 3391 (2000).  
The representative further argued that language in a decision 
by the United States Court of Appeals for the Federal Circuit 
about claims under 38 U.S.C. § 1311 is binding precedent 
compelling remand for the RO to notify the appellant that she 
may submit evidence in support of a "hypothetically 
entitled" theory of entitlement to DIC under section 1318, 
citing Hix v. Gober, 225 F. 3d 1377, 1380-81 (Fed. Cir. 2000) 
("'entitled to receive' provision of § 1311(a)(2) requires 
de novo determination of the veteran's disability, upon the 
entirety of the record including any new evidence presented 
by the surviving spouse").

VA General Counsel has ruled that the quoted language is 
obiter dictum and not binding precedent as to claims for DIC 
under 38 U.S.C. §§  1311 or 1318, because it the specific 
holding of the Federal Circuit in Hix, 225 F. 3d 1377, was to 
affirm the Court of Appeals for Veterans Claims in Hix v. 
West, 12 Vet. App. 138 (1999).  The General Counsel opined 
that in Hix, the Court of Appeals for Veterans Claims 
restricted determinations of "hypothetical entitlement" in 
section 1311 DIC claims, as in section 1318 DIC claims, to 
evidence in the VA claims file or in VA possession prior to 
the veteran's death.  VAOPGCPREC 9-2000.  The appellant's 
representative in the instant appeal asserted that the 
General Counsel's opinion was "a legal nullity, and we 
expect the courts to say so shortly."  Informal Hearing 
Presentation at 4.

This last is exactly incorrect.  The Board is bound by the 
precedent opinions of VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 19.5 (2000).  The 
representative cited no court case.  Whatever a court of 
competent jurisdiction may do prospectively, or in this case 
should the appellant appeal, VAOPGCPREC 9-2000 is currently 
in full force and effect.

Statute provides DIC for children of a deceased veteran who, 
in pertinent part, "was in receipt of or entitled to 
receive" compensation for disability rated totally disabling 
for a period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318(a), (b)(1) (West 1991 & Supp. 2001).  VA 
had long interpreted the statute to require either actual 
receipt of a total rating for the time required or clear and 
unmistakable error in disallowance of a total rating during 
the veteran's lifetime.  VAOPGCPREC 9-2000 at 2.  In a 
series of cases beginning with Green v. Brown, 10 Vet. App. 
111 (1997), the Court of Appeals for Veterans Claims (Court) 
concluded that entitlement to DIC under section 1318(b) 
could, under 38 C.F.R. § 3.22(a), be based on "evidence in 
the veteran's claims file or VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable" if it showed the veteran 
"hypothetically would have been entitled" to receive 
compensation for a total disability rating for a period of 
ten years immediately preceding death.  Id. at 118.  Hence 
the "hypothetical entitlement" theory of entitlement to 
DIC.  See Carpenter v. West, 11 Vet. App. 140 (1998); Wingo 
v. West, 11 Vet. App. 307 (1998).

"Except with respect to benefits under the provisions of 
38 U.S.C. § 1318 . . ., issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime."  38 C.F.R. § 20.1106 (2000).  The Court has 
upheld this regulation as a proper exercise of the 
Secretary's rule-making authority as applied to claims for 
DIC under section 1318(b)(1).  Marso v. West, 13 Vet. App. 
260 (1999).  Regarding the effect of disallowance of a claim 
for a total rating by the veteran during his lifetime, the 
court stated, 

the Court holds that where a prior final 
VA determination had denied a veteran a 
total disability rating, so that the 
veteran had not been rated totally 
disabled for 10 continuous year prior to 
his or her death, a survivor under 
section 1318(b) must demonstrate CUE 
[clear and unmistakable error] in the 
prior VA determination in order to 
establish eligibility under section 
1318(b)(1).

Marso, 13 Vet. App. at 266; cf. Cole v. West, 13 Vet. App. 
268, 279-81 (38 C.F.R. § 20.1106 applies to prior 
determinations during veteran's lifetime and cannot apply to 
TDIU claim that veteran raised and VA never determined); cf. 
also, Cole, 13 Vet. App. at 282 (Holdaway, J., concurring) 
(Court's discussion of effect of 38 C.F.R. § 20.1106 regards 
issue not before the Court and is mere dicta).

Regarding claims for DIC under section 1318(b)(1) based on 
CUE in prior rating decisions and certain prior Board 
decisions, the court held that section 1318 DIC claimants

must provide at least the following: The 
date or approximate date of the decision 
sought to be attacked collaterally, or 
otherwise provide sufficient detail so as 
to identify clearly the subject prior 
decision, and must indicate how, based on 
the evidence of record and the law at the 
time of the decision being attacked, the 
veteran would have been entitled to have 
prevailed so as to have been receiving a 
total disability rating for ten years 
immediately preceding the veteran's 
death.

Cole v. West, 13 Vet. App. 268, 277 (1999).

Regarding CUE collateral attacks on Board decisions in the 
context of a section 1318 DIC claim, the Court held that the 
collateral attack must comply with the new statute permitting 
claims of CUE in prior final Board decisions, 38 U.S.C.A. 
§ 7111 and be asserted directly to the Board.  Id. at 277-78.  

In the instant case, there is no pending 1976 claim for TDIU, 
as the representative asserts.  The veteran's December 1976 
statement sought VA hospitalization, not a change in 
compensation.  In that context, his report that he could not 
find work because of his nerves and ear was intended to be 
illustrative of his need for hospitalization, as his very 
next sentence reiterated a request for immediate 
hospitalization.  A request for medical treatment is not a 
claim for compensation.  Dunson v. Brown, 4 Vet. App. 327 
(1993).

Moreover, the RO adjudicated a claim and notified the veteran 
in September 1977.  He did not appeal.  The RO adjudicated 
each subsequent claim of record for increased rating for 
schizophrenia or for TDIU, and the determination was either 
not appealed after appropriate notice, or the Board finally 
decided the matter.  The point in Cole, 13 Vet. App. at 279, 
about the inapplicability of 38 C.F.R. § 20.1106 to 
unadjudicated claims is inapposite to the instant appeal.

The rule in Marso, 13 Vet. App. at 266, is clear and 
unambiguous.  A final adjudication during veteran's life of a 
disability rating less than 100 percent during the 10 years 
prior to the veteran's death precludes consideration of the 
veteran's "hypothetical" entitlement to 100 percent rating, 
except where the prior final rating was a clear and 
unmistakable error.  The opinion in Cole, 13 Vet. App. at 
279-82, sets forth a thicket of questions about the 
applicability of 38 C.F.R. § 20.1106 and instructions for the 
Board's consideration how to apply the section should it deem 
it appropriate in that case.  The panels in the two 
decisions, decided the same date, shared one judge in common, 
who opined in concurrence in Cole, 13 Vet. App. at 282, 
(Holdaway, J. concurring), that the Court's discussion of 
section 20.1106 in Cole was dicta.  The Board finds the 
concurrence persuasive, and here follows the clear rule in 
Marso, 13 Vet. App. 260.

To prevail in her claim for DIC under section 1318(b)(1), 
there would have to be a legal basis for the appellant to 
establish hypothetical entitlement to a total disability 
rating from July [redacted], 1987, to January 7, 1989.  As a matter of 
law, the appellant cannot establish the veteran's 
hypothetical entitlement to a total rating during that time 
when legally final and binding adjudications by the RO or by 
the Board actually found the veteran not totally disabled 
during that time on either a schedular or an individually 
unemployable basis.  Marso, 13 Vet. App. at 266; 38 C.F.R. 
§ 20.1106 (2000).  The Board decisions of February 1986 and 
July 1989 are final.  38 U.S.C.A. § 7104(b) (West 1991).  The 
intervening February 1988 rating decision disallowing TDIU is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  Thus, there were 
actual, adverse, final dispositions the issue of entitlement 
to a total rating on the basis of both schedular and 
individual unemployability during the time from July [redacted], 1987, 
to January 7, 1989.

The appellant has not made any claim or argument of CUE in 
any rating decision subject to collateral attack that the RO 
has jurisdiction to address.  CUE must be claimed with 
specificity.  Cole, 13 Vet. App. at 277; Marso, 13 Vet. App. 
at 263 citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(claim of CUE in a prior rating decision must be brought to 
the Board with specificity); Fugo v. Brown, 6 Vet. App. 40, 
44 (1993) (same).  The appellant's arguments, through her 
representative, are detailed, but they address the reasons to 
remand the case under the VCAA of 2000, why new evidence 
pertinent to the section 1318(b)(1) DIC claim may enter the 
record on remand, and that there is a pending claim.  None of 
these arguments raise CUE in either a final RO decision or in 
a decision of the Board.

The appellant has not filed a motion with the Board for 
revision of any pertinent Board decision based on CUE.  
38 U.S.C.A. § 7111 (West Supp. 2001).  The denial of motions 
for reconsideration of the Boards 1986 and 1989 decisions 
during the veteran's lifetime, while not construed as claims 
of clear and unmistakable error, see 38 C.F.R. § 20.1414(e) 
(2000), are "prior dispositions" within the meaning of 
38 C.F.R. § 20.1106.  The Board will not on its own motion at 
this time sua sponte consider CUE in either the February 1986 
or the July 1989 Board decision.  38 C.F.R. § 20.1400(a) 
(2000).

In sum, as a matter of law, there is no basis for the 
appellant's claim for DIC pursuant to 38 U.S.C.A. 
§ 1318(b)(1) based on hypothetical entitlement of the veteran 
to a total rating during the 10 years immediately preceding 
his death, nor has she raised a claim for the benefit based 
on reversible CUE in any pertinent decision.  Where a claim 
is based on the law rather than on the facts, the claim is 
properly denied without further development of evidence.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (VA has no duty 
to assist in development of facts where claim denied on 
purely legal grounds).


ORDER

Entitlement to DIC pursuant to 38 U.S.C. § 1318 for the 
benefit of the veteran's minor children in the appellant's 
custody is denied.


REMAND

In the July 1997 application for DIC, the appellant asserted 
that the veteran's service-connected impaired hearing may 
have contributed to his death.  A May 1998 statement by the 
appellant avers that the veteran's service-connected 
psychiatric disorder caused his death.  She did not state 
how, but she offered to do so.  The RO did not request 
evidence in support of the assertion.

VA must notify a claimant for VA benefits of information and 
evidence necessary to support a claim, and identify the 
information or evidence the claimant must submit and the 
information or evidence VA will attempt to obtain.  
38 U.S.C.A § 5103 (West Supp. 2001).  VA must make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate a claim unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001).

The police report of record is the only current information 
available about the circumstances of the veteran's death.  
The Board lacks sufficient information to determine whether 
the appellant could possibly have pertinent information from 
other sources.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether evidence pertinent 
to the appellant's assertions that the 
veteran's hearing or psychiatric 
disabilities caused or contributed to his 
death must be submitted by the appellant 
or sought by VA in assistance of 
obtaining evidence to substantiate the 
claim, and notify the appellant 
consistently with that determination 
whether she must provide evidence in 
support of those assertions or that VA 
will assist her, requesting any necessary 
authorization for release of information 
if VA assistance is required.  See 
38 U.S.C.A. §§ 5103(a), 5103A(a) (West 
Supp. 2001).

2.  Thereafter, if and only if additional 
evidence pertinent to the claim for 
service connection for the cause of the 
veteran's death enters the record, 
personnel of the originating agency shall 
readjudicate the claim of service 
connection for the cause of the veteran's 
death, and determine whether the 
appellant's claim may now be allowed.  If 
there is readjudication based on receipt 
of additional evidence, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and allow an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


